DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 2/11/2021 have been entered and fully considered. Claims 1-13 are pending. Claims 14-20 are cancelled. Claims 1 and 8 are amended. 

Response to Arguments
Applicant's arguments filed REMARKS have been fully considered but they are not persuasive. 2/11/2021.
Applicant argues that the amendments made to claims 1 and 8 overcome the 35 U.S.C. § 112 rejections.
Examiner respectfully disagrees. 
The instant specification appears to describe the purity of the alumina being between 90 and 99.9% (See instant published paragraph [0068]). The purity isn’t necessarily in weight %, as claimed. Moreover, the instant specification discloses the composition of the inorganic components with alumina being 99.2 wt% of the inorganic components, but not necessarily of the green compact, as claimed. When forming the green compacts, the inorganic components only form over 50 wt%, for example about 68 wt% of the slurry which is then dried (Paragraphs [0056]-[0062]; Tables 1 and 2). Even when spray dried, the composition comprises powder comprising the inorganics, binder, . 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 8 require that the green compact comprises 90 to 99.9 wt% alumina. Upon further review of the instant disclosure of the invention, there does not appear to be support for compact . The instant specification appears to describe the purity of the alumina being between 90 and 99.9% (See instant published paragraph [0068]). The purity isn’t necessarily in weight %, as claimed. Moreover, the instant specification discloses the composition of the inorganic components with alumina being 99.2 wt% of the inorganic components, but not necessarily of the green compact, as claimed. When forming the green compacts, the inorganic components only form over 50 wt%, for example about 68 wt% of the slurry which is then dried (Paragraphs [0056]-[0062]; Tables 1 and 2). Even when spray dried, the composition comprises powder comprising the inorganics, binder, plasticizer and dispersant (Paragraph [0055]). The instant published specification does not disclose what the weight percentages of the various components are in the spray dried composition. Thus, the specification does not make clear what the weight percentage is of the alumina in the final green compacts are, which are formed with the spray dried composition. The requirement of the compact comprising 90 to 99.9 wt% alumina in claims 38 and 58 is therefore new matter. 
Claims 2-7 and 9-13 are rejected for their dependence on either claim 1 or 8, either directly or indirectly. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745